888 F.2d 1392
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STEEL WORKERS OF AMERICA, AFL-CIO-CLC, Plaintiff-Appellant,v.WHITTAR STEEL STRIP, DIVISION OF DOFASCO STEEL, INC.,Defendant-Appellee.
No. 88-2021.
United States Court of Appeals, Sixth Circuit.
Nov. 8, 1989.

Before NATHANIEL R. JONES and ALAN E. NORRIS, Circuit Judges, and RICHARD B. MCQUADE, District Judge.*
PER CURIAM.


1
Plaintiff, United Steelworkers of America, AFL-CIO-CLC (United), appeals the district court's order which granted summary judgment for defendant-appellee, Whittar Steel Strip Division of Dofasco Steel, Inc.  (Whittar).  In a hearing concerning the dismissal of David Ziglia, the arbitrator awarded a 30-day suspension without pay.  However, in his order for reinstatement of compensation, the arbitrator ordered compensation reinstated to "August 27, 1987," even though April 27, 1987 is the date that corresponds to a 30-day suspension.  United petitioned the district court to remand the case to allow the arbitrator to clarify the backpay provisions of the award.  The district court noted that the award was ambiguous.  However, the court found United's petition to be a request to modify the judgment, and consequently ruled that the request was filed after the statute of limitations period had run.  Upon review of the record, we conclude that United's motion is properly characterized as a motion to seek clarification from an ambiguity.  As such, a remand to remove the ambiguity before enforcement of the arbitrator's award is appropriate.  Accordingly, this matter is REMANDED to the district court with instructions to return the case to the arbitrator for clarification of the award.



*
 The Honorable Richard B. McQuade, Jr., former United States District Judge for the Northern District of Ohio, sitting by designation, participated in oral argument, but due to his resignation effective October 1, 1989, took no part in the opinion